Case 1:20-cv-10397-RGS Document 67 Filed 06/02/21 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

Jennifer Baker and Jean Greenberg, as
representatives of a class of similarly situated | Case No. 1:20-cv-10397-RGS
persons, and on behalf of the Investment-

Incentive Plan for John Hancock Employees,

Plaintiffs,
v.

John Hancock Life Insurance Company
(U.S.A.) and the John Hancock US Benefits
Committee,

Defendants.

 

 

ORDER PRELIMINARILY APPROVING
CLASS ACTION SETTLEMENT, APPROVING PROCEDURE AND
FORM OF NOTICE, AND SCHEDULING FINAL APPROVAL HEARING

JUNE 2, 2021

STEARNS, D. J.

This matter having come before the court on Plaintiffs’ Motion for preliminary approval
(the “Motion For Preliminary Approval”) of a proposed class action settlement of the above-
captioned action (the “Action”) between Plaintiffs Jennifer Baker and Jean Greenberg
(“Plaintiffs”), individually and on behalf ofa Class of participants in the Investment-Incentive Plan
for John Hancock Employees (the “Plan”), and Defendants John Hancock Life Insurance Company
(U.S.A.) and the John Hancock US Benefits Committee, (together, “Defendants”), as set forth in
the Parties’ Class Action Settlement Agreement (the “Settlement Agreement”), and having duly

considered the papers and arguments of counsel, the Court hereby finds and orders as follows:
Case 1:20-cv-10397-RGS Document 67 Filed 06/02/21 Page 2 of 7

L. The Court has read and considered the Settlement Agreement, including its
Exhibits, and having heard from the Parties hereby preliminarily approves the Settlement
Agreement in its entirety. Unless defined herein, all defined terms in this Order shall have the
meanings ascribed to them in the Settlement Agreement.

2. The Court has conducted a preliminary evaluation of the Settlement as set
forth in the Settlement Agreement for fairness, adequacy, and reasonableness. Based on this
preliminary evaluation, the Court finds that there is cause to believe that: (i) the Settlement
Agreement is fair, reasonable, and adequate, and within the range of possible approval, (ii) the
Settlement Agreement has been negotiated in good faith at arms-length between experienced
attorneys familiar with the legal and factual issues of this case with the assistance of an experienced
mediator, (iii) the form of notice of the Settlement and of the Fairness Hearing is appropriate and
warranted; and (iv) the Settlement meets all applicable requirements of law, including Federal
Rule of Civil Procedure 23, and is not a coupon settlement for purposes of 28 U.S.C. § 1712. The
Settlement Agreement and this Order, collectively or individually, are not a finding or admission
of liability by Defendants or any other party.

3. For settlement purposes, the Court hereby certifies the following Class,
which tracks the class certified by the Court on February 17, 2021 (ECF No. 53):

All participants and beneficiaries of the Investment-Incentive Plan for John
Hancock Employees at any time between February 27, 2014 and June 2, 2021,

excluding any members of the John Hancock US Benefits Committee or the John
Hancock US Investment Subcommittee.

4. For settlement purposes, the Court hereby preliminarily approves the
appointment of Plaintiffs Jennifer Baker and Jean Greenberg as class representatives.
5. For settlement purposes, the Court hereby preliminarily approves the

appointment of Nichols Kaster, PLLP, and Block & Leviton LLP as Class Counsel.
Case 1:20-cv-10397-RGS Document 67 Filed 06/02/21 Page 3 of 7

6. On September 29, 2021 at 2:00 p.m. or at such other date and time later
set by Court Order, in Courtroom 21 of the John Joseph Moakley U.S. Courthouse, 1 Courthouse
Way, Boston, Massachusetts 02210, this Court will hold a hearing on the fairness, adequacy, and
reasonableness of the Settlement Agreement and to determine whether: (i) final approval of the
Settlement should be granted, and (ii) Class Counsel’s application for Attorneys’ Fees and Costs,
Administrative Expenses, and Service Awards to the Named Plaintiffs, should be granted, and in
what amount.’ No later than fourteen (14) days prior to the deadline for Class Members to object
to the Settlement Agreement, Class Counsel shall file an application for Attorneys’ Fees and Costs,
Administrative Expenses, and Service Awards to the Named Plaintiffs. No later than September
15, 2021, Plaintiffs shall file papers in support of Final Approval of the Settlement Agreement and
in response to any written objections.

7. Pursuant to the Settlement Agreement, Analytics Consulting LLC is hereby
appointed the Settlement Administrator and shall be required to perform all the duties of the
Settlement Administrator as set forth in the Settlement Agreement and this Order. Analytics
Consulting LLC, or its designee, is additionally appointed the Escrow Agent and shall be required
to perform all the duties of the Escrow Agent as set forth in the Settlement Agreement and this
Order.

8. The Court approves the proposed Notice as a means of giving direct notice
to Class Members by mail and also by establishing a Settlement Website, as more fully described

in the Settlement Agreement. Former Participant Class Members will additionally receive the

 

' Any change in the date, time, location, or format of the hearing shall be posted on the Settlement
Website.
Case 1:20-cv-10397-RGS Document 67 Filed 06/02/21 Page 4 of 7

Former Participant Rollover Form. The Court finds that the proposed Notice and content therein

fairly and adequately:

a. Summarize the claims asserted;

b. Describe the terms and effect of the Settlement;

c. Notify the Class that Class Counsel will seek compensation from the
Qualified Settlement Fund for Attorneys’ Fees and Costs, Administrative
Expenses, and Service Awards;

d. Give notice to the Class of the time and place of the Fairness
Hearing, and of Class Members’ right to appear; and

e. Describe how the recipients of the Notices may object to the
Settlement, or any requested Attorneys’ Fees and Costs, Administrative
Expenses, or Service Awards.

9. No later than July 2, 2021 (thirty (30) calendar days following the entry of
this Preliminary Approval Order), the Settlement Administrator shall cause the Settlement Website
to be published on the Internet. No later than July 2, 2021(thirty (30) calendar days following the
entry of this Preliminary Approval Order) and in accordance with the terms of the Settlement
Agreement, the Settlement Administrator also shall disseminate the Notices that are Exhibits 1 and
2 to the Settlement Agreement via first class mail to the Class Members and the Former Participant
Rollover Form that is Exhibit 3 to the Settlement Agreement via first class mail to the Former
Participant Class Members. Former Participant Class Members must submit a Former Participant
Rollover Form to the Settlement Administrator by a date no later than fourteen (14) calendar days

before the Fairness Hearing in order to be eligible for a rollover.
Case 1:20-cv-10397-RGS Document 67 Filed 06/02/21 Page 5 of 7

10. Pursuant to Rules 23(c)(2) and (e) of the Federal Rules of Civil Procedure,
the contents of the Notices and mailing the Notices constitutes the best notice practicable under
the circumstances, provides due and sufficient notice of the Fairness Hearing and of the rights of
all Class Members, and complies fully with the requirements of Fed. R. Civ. P. 23 and due process.

11. | Any Class Member may comment in support of or in opposition to the
Settlement Agreement; provided, however, that all comments and objections shall only be
considered by the Court at the Fairness Hearing if they have been timely sent to Class Counsel and
Defendants’ Counsel. To be timely, the comment and/or objection and any supporting documents
must be mailed or otherwise delivered to Class Counsel and Defendant’s Counsel by twenty-one
(21) calendar days prior to the date of the Fairness Hearing. A Class Member who objects to the
Settlement need not appear at the Fairness Hearing for the Class Member’s comment to be
considered by the Court. All objections from Class Members must include in the written objection
the Class Member’s name and address; state that the person submitting the objection is a Class
Member; state the specific grounds for the objection; include all arguments, citations, and evidence
supporting the objection (including copies of any documents relied on); provide a physical
signature for the objecting Class Member; and provide a statement indicating whether the objector
intends to appear at the Fairness Hearing.

12. Class Counsel shall file any objections to any aspect of the Settlement with
the Court as part of their motion for Final Approval of the Settlement.

13. Any party may file a response to an objection by a Class Member before the

Fairness Hearing.
Case 1:20-cv-10397-RGS Document 67 Filed 06/02/21 Page 6 of 7

14. | Any Class Member who fails to object in the manner prescribed herein shall
be deemed to have waived such Class Member’s objections and forever be barred from making
any such objections in this Action or in any other action or proceeding.

15. | Each Class Member is preliminarily enjoined from suing Defendants,
Individual Benefits Committee Members, the Plan, or the Released Parties in any action or
proceeding alleging any of the Plaintiffs’ Released Claims, even if any Class Member may
thereafter discover facts in addition to or different from those which the Class Members or Class
Counsel now know or believe to be true with respect to the Action and the Plaintiffs’ Released
Claims. Further, pending final determination of whether the Settlement Agreement should be
approved, no Class Member may directly, through representatives, or in any other capacity,
commence any action or proceeding in any court or tribunal asserting any of the Plaintiffs’
Released Claims against the Defendants, the Plan, or Released Parties.

16. The Settlement Agreement and the proceedings and statements made
pursuant to the Settlement Agreement or papers filed relating to the approval of the Settlement
Agreement, and this Order, are not and shall not in any event be construed as, offered in evidence
as, received in evidence as, and/or deemed to be evidence of a presumption, concession, or an
admission of any kind by any of the Parties of: (i) the truth of any fact alleged or the validity of
any claim or defense that has been, could have been, or in the future might be asserted in the
Action, any other litigation, court of law or equity, proceeding, arbitration, tribunal, investigation,
government action, administrative proceeding, or other forum, or (ii) any liability, responsibility,
fault, wrongdoing, or otherwise of the Parties or a Released Party. Defendants have denied and

continue to deny the claims asserted by Plaintiffs. Nothing contained herein shall be construed to
Case 1:20-cv-10397-RGS Document 67 Filed 06/02/21 Page 7 of 7

prevent the Parties from offering the Settlement Agreement into evidence for the purposes of
enforcement of the Settlement Agreement.

17. In the event that the Settlement Agreement is terminated pursuant to its
terms or is not approved in all material respects by the Court, or such approval is reversed, vacated,
or modified in any material respect by this or any other court, then the Parties and Class Members
will be restored to their respective positions immediately before the execution of the Settlement
Agreement, this Action shall proceed in all respects as if the Settlement Agreement and any related
orders had not been entered, any order entered by the Court pursuant to the terms of the Settlement
Agreement shall be treated as vacated nunc pro tunc, and no reference to the Settlement
Agreement, or any documents, communications, or negotiations related in any way thereto shall

be made for any purpose.

IT IS SO ORDERED this 2" day of J 2021.
kh G. Stearns

United States District Judge
